RCCEXveP
                                                                           Court of APPea,s
                                                                                                      .•^-...t^;.^.^.


                                                                                      &3-
              sl1                                                          ViarW 5th District
 •}   B*2'




                                                •l   •' >   •;- '%
      *      f~t^           J       V^-r   ~~


KCQiM^iQi^iJjoAif q Lhgi/aji5g>Ai-                                                           MdAi&Uu^^^OfiC^M^
                                                                                                          w
\L„                                                                                           -B^l^Jl^Ai<<3Ai
                                                                                            iFk&yi^Mi^L:iI                  gKA5




                                                                                                                           HVEEHM
             >Miy^i»^iji^jiii^Mia
                                                                                                1^5
                                                                                                                        JAN 20 2015

 lo tfc Hd^oiAlg^Judd't^ tke.i!ou«i-_;:
                                    _                                                                            At&IACOS
          Mou^-Cdme^Jk^J^dm«$3HSty•iIfprnfL^^c. '^ptffiultoiL



Shouj tb^ Lkt<Lr tilt. "t<&* lou>frj<3-




^j^^jfe                                                         ••:i' •••':•'••'•••
                                                                      1JU r_



    Ike, nE&MT/J- draghAte. h/L riliKn '•/} Mhif/oxf N>£.
 Dqcw^A^^a ((cukuj •&$.. J                                                                                                      JfcL
                                                                                                            iURT OF CPIMJNAL APPEALS
                                                                                                                        JAN 26 2015

                                                                                                                  Abel Acosta, Clerk
                                                                                                                                       />'
RespectfulL gmacd^ Audi LP £W 0t%amj^aj &f ^'me.
UAifill Match \£t<3i6i5.                                :

     Tfa&^^ ftppeiU/UT
              .. .. .uuaus ti1/mq% 9(L£> 6$' C£&iikcs ffal M&




(JMQtMuUi^pAfiqs irtofVftiiii noMQ^Ialc- £su/d-                                                      ixH


 llftAil ttl€- (LgJOug^f ,- fa/y ftJeddfiti WeMSlGtJ iP'.f'i.fa'C
4/^ ;J| .,^
                                                      TOBO^C^^ liu^^fe^r/^j^ag>/


           1 ' ,.' .; •.' '. -——-—'—^   :' ' !—:—, '• '; i—^   : • • • i—li:—,—• ': \ i •• •,- ; '• •' ,V >' ' ,' • ,' ,   .
NOTICE: THIS FORM CONTAINS SENSITIVE DATA.


                                                   Unsworn Declaration
                                 (Texas Civil Practice and Remedies Code, Section 132.001)

My name is      •£               /AM.                                   IVjajf/                            Iknrr\0SG/<)
                     First                                          Middle
                                                                                  t                              11  Last


my date of birth is:
                             Month
                                  ]_j_k_jJ±£L
                                            Day           Year
                                                                         and


my address is: IL30 FM ^W                                                 J*chbo/Ln TtXftS                           ~lL^%
                       Street Address                                     City                       State                   lip Code

and             J/^ifc.
                     Country

My email address is _                                     AlJL

(Ifyou are incarcerated, you must also include the following information.)

My inmate identifying number, if any, is:                                  /*) / f) i~Ic*)~(rt?-.
Iam presently incarcerated in:                       / iMOlSfjJ fsf/itr. J/9/1 UaJiT
            I        <       i                                           rf      Corrections Unit Name
in:
         City
                                 M£L
                                                         County
                                                                  Jflrvfc.                         Tex^_s
                                                                                                   State
                                                                                                                            -ILM6J.
                                                                                                                            Zip Code



I declare under penalty of perjury that all information in the attached document titled,

                                                                                                              , is true and correct.
          <r\                         Name of Document             <r



Signed in                         A   }*r(<
                                         County
                                                                              .County,          IckrtS
                                                                                                             State

on this date:
                     Month            Day         Year




                                                                    Your Signature




Pursuant to Texas Civil Practice and Remedies Code Section 132.001, an unsworn declaration may be
used in lieu of a written sworn declaration, verification, certification, oath, or affidavit required by statute or
required by a rule, order, or requirement adopted as provided by law. This provision does not apply to an
oath of office or an oath required to be taken before a specified official other than a notary public. An
unsworn declaration made under this section must be 1) in writing, 2) signed by the person making the
declaration as true under penalty of perjury and 3) in substantially the form used above.


© TexasLawHelp.org - Unsworn Declaration, August 2012                                                                        Page 1 of 1